

AMENDED AND RESTATED THREE-PARTY AGREEMENT


This Amended and Restated Three-Party Agreement (the “Agreement”), effective as
of October 14, 2019, is entered into by and among Cottonwood Communities, Inc.,
a Maryland corporation (the “REIT”), Cottonwood Communities O.P., LP, a Delaware
limited partnership (the “Operating Partnership”) and CC Advisors III, LLC, a
Delaware limited liability company (“CC Advisors”). The REIT, the Operating
Partnership and CC Advisors are individually referred to as a “Party” and
collectively referred to as the “Parties.”
WHEREAS, the REIT is currently conducting an offering of shares of its common
stock to the public in an offering registered pursuant to a Registration
Statement on Form S-11 filed with the Securities and Exchange Commission (file
no. 333-215272) (the “Offering”) and declared effective on August 13, 2018.
WHEREAS, the REIT has determined to amend the Offering to add a Class T share of
common stock to facilitate the participation in the Offering by certain broker
dealers that require a share class with a deferred commission option.
WHEREAS, CC Advisors has previously agreed to be obligated to pay all
Organization and Offering Expenses related to the Offering on the REIT’s behalf
without reimbursement by the REIT.
WHEREAS, in connection with the transactions described herein, the REIT and the
Operating Partnership have agreed that they shall each enter into an Advisory
Agreement with CC Advisors, (the “Advisory Agreement”) in order to avail
themselves of the experience, sources of information, advice, assistance and
certain facilities available to CC Advisors and its affiliates.
WHEREAS, the Parties have determined to amend and restate the Three-Party
Agreement dated August 13, 2018 and amended effective as of March 1, 2019 and
assigned to CC Advisors effective as of March 1, 2019 (the “Original Three-Party
Agreement”) to specify that CC Advisors will be responsible for the payment of
the deferred selling commission associated with the Class T shares of common
stock to be sold in the Offering.
WHEREAS, for the avoidance of doubt, nothing in this Agreement shall modify or
terminate any obligations of parties to the Original Three-Party Agreement as in
effect from August 13, 2018 through the date hereof.
Capitalized terms used herein but not otherwise defined shall have the same
meaning as set forth in the Advisory Agreement.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Parties hereby amend and restate the Original Three-Party Agreement
as follows:
1.Payment of Expenses.
1.1.    Organization and Offering Expenses. CC Advisors shall pay the
Organization and Offering Expenses related to the Offering, whether incurred
before or after the date of this Agreement, as its direct obligation.
1.2.    Selling Expenses. CC Advisors shall enter into the Amended and Restated
Dealer Manager Agreement for the Offering with the REIT and Orchard Securities,
LLC (the “Dealer Manager Agreement”), pursuant to which CC Advisors will be
obligated to pay all the selling commissions, including the deferred selling
commission associated with the Class T share of common stock, and the dealer
manager fees (together, the “Selling Expenses”) due pursuant to the Dealer
Manager Agreement. The REIT shall be responsible for all obligations assigned to
it in the Dealer Manager Agreement.
2.Advisory Agreement. The REIT, the Operating Partnership and CC Advisors will
enter into an Advisory Agreement, the form of which is attached hereto to as
Exhibit A.
3.Termination Date. This Agreement shall terminate upon termination of the
Offering.
4.Miscellaneous.
4.1.    Counterparts. This Agreement may be executed in several counterparts,
which may be delivered by facsimile or electronic mail, and all so executed
shall constitute one Agreement, binding on all of the Parties hereto,
notwithstanding that all of the Parties are not signatory to the original or the
same counterpart.
4.2.    Further Acts and Documents. Each of the Parties hereto hereby covenants
and agrees to execute and deliver such further instruments, documents and other
agreements and to do such further acts and things as may be necessary to carry
out the purposes of this Agreement.
4.3.    Notices. All notices under this Agreement shall be in writing and shall
be given to the Party entitled thereto, by personal service or by mail, posted
to the address set forth below for such person or at such other address as such
Party may specify in writing.
To the REIT:
Cottonwood Communities, Inc.
6340 South 3000 East, Suite 500
Salt Lake City, UT 84121
Attn: Gregg Christensen
To the Operating Partnership:
Cottonwood Communities O.P., LP
6340 South 3000 East, Suite 500
Salt Lake City, UT 84121
Attn: Gregg Christensen
To CC Advisors:
CC Advisors III, LLC
6340 South 3000 East, Suite 500
Salt Lake City, UT 84121
Attn: Gregg Christensen
4.4.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Utah.
4.5.    Venue. Any action relating to or arising out of this Agreement shall be
brought only in a court of competent jurisdiction located in Salt Lake City,
Utah.
4.6.    Successors and Assigns. The terms and provisions of this Agreement shall
be bind upon and shall inure to the benefit of the successors and assigns of the
respective Parties.


[Signatures on following pages.]
IN WITNESS WHEREOF, this Agreement is effective as of the date first set forth
above.
REIT:


Cottonwood Communities, Inc.,
a Maryland corporation




By:    /s/ Gregg Christensen    
Gregg Christensen,
Chief Legal Officer




OPERATING PARTNERSHIP:


Cottonwood Communities O.P., LP,
a Delaware limited partnership


By:
Cottonwood Communities, Inc.,

a Maryland corporation, its general partner




By:
/s/ Gregg Christensen    

Gregg Christensen,
Chief Legal Officer




CC ADVISORS:


CC Advisors III, LLC,
a Delaware limited liability company


By:
Cottonwood Communities Advisors, LLC,

a Delaware limited liability company, its sole member




By: Cottonwood Capital Management, Inc.,
a Delaware corporation, its manager




By: /s/ Gregg Christensen    
Gregg Christensen,
Chief Legal Officer
EXHIBIT A
FORM OF ADVISORY AGREEMENT




 

